office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb presp-118788-15 uilc date date to mark ericson senior attorney tege division counsel from stephen tackney deputy associate chief_counsel employee_benefits cc tege eb subject tax treatment of wellness program benefits and employer reimbursement of premiums provided pre-tax under a sec_125 cafeteria_plan this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues may an employer exclude from an employee’s income under sec_105 or sec_106 cash rewards paid to an employee for participating in a wellness program may an employer exclude from an employee’s income under sec_105 or sec_106 reimbursements of premiums for participating in a wellness program if the premiums for the wellness program were originally made by salary reduction through a sec_125 cafeteria_plan conclusion an employer may not exclude from an employee’s gross_income payments of cash rewards for participating in a wellness program presp-118788-15 an employer may not exclude from an employee’s gross_income reimbursements of premiums for participating in a wellness program if the premiums for the wellness program were originally made by salary reduction through a sec_125 cafeteria_plan facts situation an employer provides all employees regardless of enrollment in other comprehensive health coverage with certain benefits under a wellness program at no cost to the employees in particular the wellness program provides health screening and other health benefits such that the program generally qualifies as an accident_and_health_plan under sec_106 in addition to those benefits employees who participate in the program may earn cash rewards of varying amounts or benefits that do not qualify as sec_213 medical_expenses such as gym membership fees situation an employer provides all employees regardless of enrollment in other comprehensive health coverage with certain benefits under a wellness program employees electing to participate in the wellness program pay a required employee contribution by salary reduction through a sec_125 cafeteria_plan the wellness program provides health screening and other health benefits such that the program generally qualifies as an accident_and_health_plan under sec_106 in addition to those benefits employees who participate in the program may earn cash rewards of varying amounts or benefits that do not qualify as sec_213 medical_expenses such as gym membership fees situation the same as situation except that one of the benefits available under the wellness program includes a reimbursement of all or a portion of the required employee contribution for the wellness plan that the employee made through salary reduction law and analysis sec_61 of the internal_revenue_code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items in general sec_106 provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan under sec_106 an employee may exclude from income premiums for accident_or_health_insurance coverage that are paid_by an employer also under sec_105 an employee may exclude amounts received through employer-provided accident_or_health_insurance if those amounts are paid to reimburse expenses_incurred by the employee for medical_care of the employee the employee’s spouse or the employee’s dependents as well as children of the employee who are not dependents but have not attained age by the end of the taxable_year for personal injuries and sickness presp-118788-15 sec_3101 and sec_3111 impose fica_taxes on wages as that term is defined in sec_3121 with respect to employment as that term is defined in sec_3121 the term wages is defined in sec_3121 for fica purposes as all remuneration for employment with certain specific exceptions sec_3301 imposes futa_tax on wages paid with respect to employment the general definitions of the terms wages and employment for futa purposes are similar to the definitions for fica purposes see sec_3306 and sec_3306 sec_3402 relating to federal_income_tax withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures the term wages is defined in sec_3401 for federal_income_tax withholding purposes as all remuneration for services performed by an employee for his employer with certain specific exceptions to the extent amounts are excluded from gross_income under sec_105 or sec_106 they are also excluded from wages subject_to income_tax_withholding under sec_3401 in addition amounts paid to reimburse expenses_incurred by the employee for medical_care of the employee the employee’s spouse or the employee’s dependents as well as children of the employee who are not dependents but have not attained age by the end of the taxable_year for personal injuries or sickness are excepted from wages for fica and futa_tax purposes under sec_3121 and sec_3306 respectively sec_3121 provides an exception from fica wages for any payment to or on behalf of an employee under a cafeteria_plan within the meaning of sec_125 if such payment would not be treated as wages without regard to such plan and it is reasonable to believe that if sec_125 applied for purposes of sec_3121 sec_125 would not treat any wages as constructively received sec_3306 contains a similar exception from wages for purposes of futa_tax under sec_1_105-2 the exclusion under sec_105 does not apply to amounts which a taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care coverage by an employer-provided wellness program that provides medical_care as defined under sec_213 is generally excluded from an employee’s gross_income under sec_106 and any sec_213 medical_care provided by the program is excluded from the employee’s gross_income under sec_105 however any reward incentive or other benefit provided by the medical program that is not medical_care as defined under sec_213 is included in an employee’s income unless excludible as an employee fringe benefit under sec_132 presp-118788-15 sec_132 defines a de_minimis_fringe as any property or service the value of which is after taking into account the frequency with which similar fringes are provided by the employer to the employer’s employees so small as to make accounting for it unreasonable or administratively impracticable under sec_1_132-6 a cash fringe benefit other than overtime meal money and local transportation fare is never excludable as a de_minimis_fringe benefit a wellness program that provides employees with a de_minimis_fringe benefit such as a tee-shirt that would satisfy the requirements to be excluded under sec_132 would provide a benefit that would be excluded from an employee’s income notwithstanding the fact that the de_minimis_fringe benefit the tee-shirt is not medical_care under sec_213 however the employer payment of gym membership fees that does not qualify as medical_care as defined under sec_213 would not be excludible from the employee’s income even if provided through a wellness plan or program because payment or reimbursement of gym fees is a cash benefit that is not excludable as a de_minimis_fringe benefit cash rewards received from a wellness program do not qualify as the reimbursement of medical_care as defined under sec_213 or as an excludible fringe benefit under sec_132 and therefore are not excludible from an employee’s income generally an employee choice between two or more benefits consisting of taxable benefits such as cash and nontaxable benefits such as employer-provided health coverage results in a cafeteria_plan the benefits under which are included in income unless the choice is provided in accordance with the rules under sec_125 under sec_125 an employer may establish a cafeteria_plan that permits an employee to choose among two or more benefits consisting of cash generally salary and qualified_benefits including accident or health coverage pursuant to sec_125 the amount of an employee’s salary reduction applied to purchase such coverage is not included in gross_income even though it was available to the employee and the employee could have chosen to receive cash instead if an employee elects salary reduction pursuant to sec_125 the coverage is excludible from gross_income under sec_106 as employer-provided accident or health coverage revrul_2002_3 2002_3_irb_316 addresses the situation in which an employer has an arrangement under which employees may reduce their salaries and have the salary reduction amounts used to pay health insurance premiums for the employees in addition that employer makes payments to the employees that reimburse a portion of the amount of health insurance premiums_paid by salary reduction revrul_2002_3 holds that the exclusions under sec_106 and sec_105 do not apply to amounts that the employer pays to employees to reimburse the employees for amounts paid_by the employees for health_insurance_coverage that was excluded from gross_income under sec_106 including salary reduction amounts pursuant to a cafeteria_plan under sec_125 that are applied to pay for such coverage accordingly the reimbursement amounts are included in the employee’s gross_income under sec_61 and are wages subject_to employment_taxes under sec_3121 sec_3306 and sec_3401 presp-118788-15 discussion in situation sec_1 and the coverage provided by the wellness program is excluded under sec_106 as coverage under an accident and health program the health screenings and other medical_care as defined under sec_213 provided to employees by the program are excluded from the employees’ income under sec_105 if an employee earns a cash reward under the program the amount of the cash reward is included in the employee’s gross_income under sec_61 and is a payment of wages subject_to employment_taxes under sec_3121 sec_3306 and sec_3401 similarly if the employee earns a reward of a benefit not otherwise excludible from the employee’s income such as the payment of gym membership fees the fair_market_value of the reward is included in the employee’s gross_income under sec_61 and is a payment of wages subject_to employment_taxes under sec_3121 sec_3306 and sec_3401 in addition in situation that the payment to employees of reimbursements for all or a portion of the premiums_paid by salary reduction is made through a wellness plan does not distinguish this arrangement from the arrangement addressed in revrul_2002_3 accordingly the exclusions under sec_106 and sec_105 do not apply to amounts paid to employees as reimbursements of a portion of the premium for the wellness program that is excluded from gross_income under sec_106 including salary reduction amounts pursuant to a cafeteria_plan under sec_125 that are applied to pay for such coverage accordingly the reimbursement amounts are included in the employee’s gross_income under sec_61 and are payments of wages subject_to employment_taxes under sec_3121 sec_3306 and sec_3401 please call me at if you have any further questions
